Title: From George Washington to Brigadier General Charles Scott, 25 May 1779
From: Washington, George
To: Scott, Charles



Sir
Head Quarters Middle Brook May 25th 1779

I have received your favour of the 12th informing me of the enemy’s incursion into Virginia and the measures you were about to take in consequence at the request of the Governor, which I entirely approve—Before this, you will have been informed that your destination with the new levies and reinlisted men is to reinforce the Southern army—This appears to me a point so essential that I would not wish you to be diverted from it but in a case of very urgent necessity. Any temporary aid that you can afford to the State not materially to interfere with your progress to the Southward will give me pleasure—But while affairs are in so delicate a situation there I cannot think it adviseable to delay the succour intended for that quarter to give protection against the precarious and desultory attacks of the enemy in Chesepeak Bay: I should hope the State will be able in a little time to make such dispositions of its militia as will render your detention unnecessary. Unable to foresee what may take place and confiding in your judgment & impartial zeal for the true interests of the service, I must leave it to your discretion to act according to the exigency of circumstances; at the same time that I recommend the necessity of proceeding to the Southward to your serious attention—The injury we can suffer in Virginia appears inconsiderable compared to that which may befall us in Georgia and Carolina—One principal motive of the enemys present movements in Virginia may be to create a diversion in favour of their operations in those states.
If aided by the Militia you find a good opportunity to attempt a stroke upon the enemy, you have my consent for doing it. From the best accounts I have collected of the force of the detachment it does not amount to more than 2000 men. But in order to make an attempt of this kind, the situation of the enemy and your comparative st[r]ength ought to be such as to give a high probability of success, and to permit its executi⟨on,⟩ without much preparation and delay. Perhaps you may be able to effect something before you are ready to move out of the State. I cannot forbear repeating that I would not wish you ⟨to⟩ undertake any thing that will materially retard your march to the Southward. I am with great esteem Dr Sir Yr Most Obedt Ser.
